DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 29 July 2022. As directed by the amendment: Claims 1 and 7 have been amended, Claim 2 has been cancelled,  and no claims have been added.  Claims 14-17 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1 and 3-13 are presently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 7, the claims have been amended to recite “an area anatomically superior to an area of neurological damage” and “a target muscle anatomically anterior to the area of neurological damage”. Claim 7 recites “an area anatomically anterior to the area”. However, the specification as originally filed (e.g., Paragraph 0048, 0051-0052), and the diagram included in the Amendment filed 29 July 2022 (see Page 5) appears to be referring to “anatomically superior” (above) and “anatomically inferior” (below). “Anatomically anterior” is known in the art and typically defined as “toward the front of the body”, or in other words, in an opposite direction to posterior (toward the back of the body). The opposite of anatomically superior (above) is anatomically inferior (below). Therefore, these limitations are unclear as to which anatomical directions they are referencing. For purposes of examination, these limitations will be interpreted to be “an area anatomically superior to an area of neurological damage” and “a target muscle anatomically inferior to the area of neurological damage” in Claim 1 and “an area anatomically inferior to the area” in Claim 7. Appropriate correction or clarification is required. Claims 3-13 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recites both “applying electric current to a nerve root at an area anatomically superior to an area of neurological damage with a motor device” and “the electric current from the nerve root bypassing or bridging an area of neurological damage”. It is unclear as to which element(s) are generating or directing the electric current – either the motor device OR the nerve root. Therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting the limitations as “applying electric current to a nerve root at an area anatomically superior to an area of neurological damage with a motor device” and “the electric current applied by the motor device to the nerve root bypassing or bridging an area of neurological damage”.  Appropriate correction or clarification is required. Claims 3-13 are rejected for depending on Claim 1. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-5, 7-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arle et al. (US Publication No. 2008/0234791) in view of Bartic et al. (US Publication No. 2008/0208268, previously cited).
Regarding Claims 1 and 7, Arle et al. discloses a method of stimulating muscle in a person having neurological damage (Abstract, Paragraph 0020, 0129-0135),  including the steps of: applying electric current (Paragraph 0020, 0028) to a nerve area at an area anatomically superior (302, Fig. 3; 402, Fig. 4A-B; 1328, Fig. 13; electrode assemblies both stimulate and receive signals, Paragraph 0050, 0053-0054, 0058, 0065, 0135-0136)  to an area of neurological damage (406, Fig. 4A-B; Paragraph 0050, 0053) with a motor device implanted at an area anatomically superior to an area of neurological damage (302, Fig. 3; 402, Fig. 4A-B; 1300, Fig. 13);  the electric current from the nerve area bypassing or bridging an area of neurological damage (electrical signals are transmitted between electrode assemblies, Paragraph 0020, 0047, 0050, 0052, 0065, 0068) and the electric current reaching a target muscle anatomically inferior to the area of neurological damage (applying stimulation to nerve areas and signal traveling between electrode units [both directions], and stimulating muscles below area of neurological/spinal damage, Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135); and moving the muscle (Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135) in a natural manner (flexing specific muscles, standing, and walking, sitting up, etc., Paragraphs 0079-0082, 0128-0130), wherein said bypassing step causes the electric current to travel to an area anatomically inferior to the area of neurological damage (stimulating muscles below area of neurological/spinal damage, Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135).  
Arle et al. further discloses that the electric current is applied to a nerve area which is in proximity to a nerve root (Paragraph 0052). As seen in Fig. 3 annotated below, the superior stimulating electrode arrays (302a-b, Fig. 3) are parallel to the spinal nerve roots (322, Fig. 3).  However, Arle et al. does not explicitly disclose wherein the electric current is applied directly to a nerve root. 


    PNG
    media_image1.png
    692
    529
    media_image1.png
    Greyscale

Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode of a motor device (40, Figs. 7c-f, Fig. 9) in a person in proximity to a central nerve, peripheral nerve, or nerve root (39, Fig. 7c, 9; Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, applying electric current to either a central nerve, peripheral nerve or a nerve root (Paragraph 0078, 0080-0082, 0085) at an area directly above an area of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085)  and bypassing or bridging the area of neurological damage to restore neurological function (Abstract, Paragraph 0009-0010, 0081-0082, 0085) wherein the motor device (40, Figs. 7c-f, Fig. 9) is implanted at an area on top of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085) such that the electric current applied by the motor device to the nerve root (Paragraph 0009, 0078, 0080-0082, 0085) bypasses or bridges an area of neurological damage (Abstract, Paragraph 0009-0010, 0081-0082, 0085). Therefore, it would have been obvious to one having ordinary skill in the art at time of the invention to apply the electric current to specifically a nerve root, as taught by Bartic et al., instead of in proximity to the nerve roots as taught by Arle et al., if the neurological damage included the nerve root, in order to restore neurological function in the nerve root and thereby restoring current propagation/function to further nerve structures or distal muscles, as also taught by Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085). 
Regarding Claim 3, Arle et al. discloses a method further wherein said applying step is further defined as applying electric current to a nerve bundle and stimulating a muscle group (stimulating spinal nerve structures and propagating signals to muscles, Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135).  
Regarding Claims 4 and 11, Arle et al. discloses a method further wherein said applying step further includes the step of inserting the motor device (302, Fig. 3; 402, Fig. 4) including at least one electrode (electrode array 312, Fig. 3; Paragraph 0052) for generating electric current operatively attached to an electrode array (312, Fig. 3; Paragraph 0052) and exposed on an inner surface of an array body (electrodes exposed on concave side of array body 314, 316, Fig. 3; Paragraph 0052), and a programming mechanism (processing circuitry 306, Fig. 3; programming interface/processor, 1314, 1324, 1310, 1334, Fig. 13; Paragraph 0048, 0049, 0052, 0064, 0066, 0068)  in electrical connection with the at least one electrode (electrode array 312, Fig. 3; Paragraph 0052) for programming operation of the at least one electrode in a person in proximity to the nerve root (322, Fig. 3),  wherein said applying step is performed with an algorithm stored on non-transitory computer readable medium (processing circuitry 306, Fig. 3; 1314, 1324, 1310, 1334, Fig. 13) within the motor device (algorithm programming for providing the stimulation, Paragraph 0062, 0066, 0068, 0127). 
Regarding Claim 5, Arle et al. discloses a method further wherein said inserting step further includes a step chosen from the group consisting of wrapping the electrode array around a nerve root (curved body/substrate 314, 316 of array 312 wrapped around nerve root 322, Fig. 3), placing the electrode array parallel to a nerve root (electrode array 312 placed parallel to nerve root 322, Fig. 3 annotated below), and placing the electrode array in epidural space (electrodes extend within epidural space, 312, Fig. 3; 810, Fig. 8; Paragraph 0054, 0056, 0058-0059).

    PNG
    media_image1.png
    692
    529
    media_image1.png
    Greyscale


It is noted that Bartic et al. also teaches an insertion step of wrapping the electrode array around a nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085), placing the electrode array parallel to a nerve root (40, Figs. 7c-f, Fig. 9, Paragraph 0009, 0078, 0080-0082, 0085), and/or placing the electrode array in epidural space (Paragraph 0078, 0174). 



Regarding Claim 8, Arle et al. discloses a method further wherein said moving step is further defined as moving a part of the body chosen from the group consisting of at least one digit and at least one limb (walk, wiggle toes, stand on one leg, etc., Paragraphs 0079-0082, 0128-0130).  
Regarding Claim 9, Arle et al. discloses a method further wherein said moving step is further defined as an action chosen from the group consisting of flexing muscles, standing, walking, and combinations thereof (flexing specific muscles, standing, and walking, sitting up, etc., Paragraphs 0079-0082, 0128-0130).  
Regarding Claim 12, Arle et al. discloses a method further including the step of setting parameters chosen from the group consisting of timing of electrical potential applied at different electrodes in said electrode array (timing and selecting electrodes based on desired movements; Paragraph 0127-0136, Claims 17-18) and varying the intensity of electrical current applied at different electrodes in said electrode array (current levels/amplitude; Paragraph 0127-0136, Claims 17-18).
Regarding Claim 13, Arle discloses the method further wherein the person has a condition, disease, or injury chosen from the group consisting of paraplegia or hemiplegia (complete spinal cord injury in the area of T6-T12 vertebrae would result in paraplegia or hemiplegia, Paragraph 0019-0020, 0050, 0053, 0058; treating paralysis, Paragraph 0007).



Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arle et al. in view of Bartic et al., further in view of Bleich et al. (US Publication No. 2006/0089633, previously cited). 
Regarding Claim 6, Arle et al. discloses a method further wherein said inserting step is performed by a method of surgical implantation around and adjacent to the nerve root areas by placing the electrode array parallel to a nerve root (electrode array 312 placed parallel to nerve root 322, Fig. 3 annotated below), and/or placing the electrode array in epidural space (electrodes extend within epidural space, 312, Fig. 3; 810, Fig. 8; Paragraph 0054, 0056, 0058-0059), including accessing the implantation site via a laminectomy (Paragraph 0051, 0054, 0055). However, neither Arle et al. nor Bartic et al. explicitly discloses wherein the inserting step is performed by translaminar percutaneous insertion or surgical foraminotomy. 
Bleich et al. teaches a method of inserting a motor device to provide stimulation to a nerve root (Paragraph 0037, 0049, 0050, 0082-0083, 0108, 0112, 0271-0272) wherein the inserting step is performed by translaminar percutaneous insertion or surgical foraminotomy (Paragraph 0081, 0103). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to perform the insertion step of the motor device in the method disclosed by Arle al. and Bartic et al. in combination by translaminar percutaneous insertion or surgical foraminotomy as taught by Bleich et al., in order to directly expose the nerve structures for implantation with known surgical procedures to minimize surgical trauma.   
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arle et al. in view of Bartic et al., further in view of Loeb et al. (US Application Publication No. 2003/0093131, previously cited).
Regarding Claim 10, Arle et al. discloses the method further wherein the moving step is further defined as training muscles and muscle movement (Paragraphs 0079-0082, 0128-0130), but Arle et al. and Bartic et al. in combination do not specifically disclose strengthening muscles.  Loeb et al. teaches a method of stimulating nerves (Abstract) in a person having neurological damage (Paragraph 0005) comprising implanting neural stimulators in the area of paralysis and configuring stimulation to strengthen muscles (Abstract, Paragraph 0005, 0019, 0025, Claim 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulating method disclosed by Arle et al. and Bartic et al. in combination to also include strengthening muscles, as taught by Loeb et al., in order to configure the stimulation to exercise paralyzed, weakened, or spastic muscles in a person, in order to correct potential weakness, atrophy, or imbalances of function, as also taught by Loeb et al. (Paragraph 0005).  

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1 and 3-13 have been withdrawn due to the Applicant’s amendments to Claims 1 and 9 as made in the Amendment 29 July 2022, and due to the Applicant’s explanations provided (see Page 5 of Amendment). However, new 35 USC 112(b)/pre-AIA  second paragraph rejections have been made above with respect to Claims 1 and 3-13 as described above.
The Applicant's arguments filed in the Amendment filed 29 July 2022 with respect to the previous 35 USC 103(a) rejections of Claims 1 and 3-13 have been fully considered.
The Applicant specifically argues (Pages 6-7 of Amendment) that the previously cited Cohen et al. and Bartic et al. references fails to disclose all of the claimed elements of Claim 1 as amended, in particular, “applying electric current to a nerve root at an area anatomically superior to an area of neurological damage with a motor device implanted at an area anatomically superior to an area of neurological damage”. The Examiner agrees that the previously cited Cohen et al. reference (in combination with Bartic et al.) doesn’t disclose these newly added limitations to Claim 1. However, new 35 USC 103(a) rejections of Claims 1 and 3-13 have been made above necessitated by the amendments, with the addition of the newly cited Arle et al. reference. 
As described above, Arle et al. discloses a method of stimulating muscle in a person having neurological damage (Abstract, Paragraph 0020, 0129-0135),  including the steps of: applying electric current (Paragraph 0020, 0028) to a nerve area at an area anatomically superior (302, Fig. 3; 402, Fig. 4A-B; 1328, Fig. 13; electrode assemblies both stimulate and receive signals, Paragraph 0050, 0053-0054, 0058, 0065, 0135-0136)  to an area of neurological damage (406, Fig. 4A-B; Paragraph 0050, 0053) with a motor device implanted at an area anatomically superior to an area of neurological damage (302, Fig. 3; 402, Fig. 4A-B; 1300, Fig. 13);  the electric current from the nerve area bypassing or bridging an area of neurological damage (electrical signals are transmitted between electrode assemblies, Paragraph 0020, 0047, 0050, 0052, 0065, 0068) and the electric current reaching a target muscle anatomically inferior to the area of neurological damage (applying stimulation to nerve areas and signal traveling between electrode units [both directions], and stimulating muscles below area of neurological/spinal damage, Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135); and moving the muscle (Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135) in a natural manner (flexing specific muscles, standing, and walking, sitting up, etc., Paragraphs 0079-0082, 0128-0130), wherein said bypassing step causes the electric current to travel to an area anatomically inferior to the area of neurological damage (stimulating muscles below area of neurological/spinal damage, Paragraph 0020, 0053, 0068, 0079-0092, 0127-0135).  Arle et al. further discloses that the electric current is applied to the nerve area which is in proximity to a nerve root (Paragraph 0052). As seen in Fig. 3 annotated above, the superior stimulating electrode arrays (302a-b, Fig. 3) are parallel to the spinal nerve roots (322, Fig. 3).  However, Arle et al. does not explicitly disclose wherein the electric current is applied directly to a nerve root. 
The Examiner further agrees with the Applicant’s argument (Page 7 of Amendment) that Bartic et al. fails to disclose, “applying electric current… at an area anatomically superior to an area of neurological damage with a motor device implanted at an area anatomically superior to an area of neurological damage”. However, Bartic et al. is only used to teach the application of current directly to the nerve root. Bartic et al. teaches a method of providing stimulation in a person having neurological damage (Abstract, Paragraph 0009), including the steps of implanting at least one electrode of a motor device (40, Figs. 7c-f, Fig. 9) in a person in proximity to a central nerve, peripheral nerve, or nerve root (39, Fig. 7c, 9; Paragraph 0009, 0078, 0080-0082, 0085) depending on the area of damage or intended functional restoration, applying electric current to either a central nerve, peripheral nerve or a nerve root (Paragraph 0078, 0080-0082, 0085) at an area directly above an area of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085)  and bypassing or bridging the area of neurological damage to restore neurological function (Abstract, Paragraph 0009-0010, 0081-0082, 0085) wherein the motor device (40, Figs. 7c-f, Fig. 9) is implanted at an area on top of neurological damage (damage in nerve 39, Fig. 7c, Fig. 9, Abstract, Paragraph 0009, 0081-0082, 0085) such that the electric current applied by the motor device to the nerve root (Paragraph 0009, 0078, 0080-0082, 0085) bypasses or bridges an area of neurological damage (Abstract, Paragraph 0009-0010, 0081-0082, 0085). Therefore, it would have been obvious to one having ordinary skill in the art at time of the invention to apply the electric current to specifically a nerve root, as taught by Bartic et al., instead of in proximity to the nerve roots as taught by Arle et al., if the neurological damage included the nerve root, in order to restore neurological function in the nerve root and thereby restoring current propagation/function to further nerve structures or distal muscles, as also taught by Bartic et al. (Abstract, Paragraph 0009-0010, 0081-0082, 0085). 
No additional specific arguments were provided with respect to the previous 35 USC 103(a) rejections of dependent Claims 3-13, nor with respect to the previously cited Bleich et al. or Loeb et al. references. Therefore, Claims 1 and 3-13 remain rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792